The opinion of the Court was delivered by
Poché, J.
Defendant appeals from a judgment against her on four promissory notes of $500 each, executed by her in Eebruary, 1871, with *625the authorization of her husband (who was then living), and secured by mortgage on her separate property, and she urges the following defenses.
1st. Want of consideration.
2d. That the consideration, if any, did not inure to her benefit, .but to that of her husband in his business.
3d. That the original drawees, J. W. Homan & Co., well knew, in taking said notes, that they were without consideration as to defendant.
4th. That the notes having been given to Homan & Co., as a collateral security, the present holders have no actionable interest in said notes.
The evidence shows that the notes were received by J. W. Homan & Co. as collateral security for a debt due to them by Leo Babin, a merchant in Thibodeauxville, La., and were by them pledged before maturity to the plaintiff herein.
It also appears from the evidence that defendant’s husband, E. J. Bruff, was interested, and a silent partner, in the business of Leo Babin, but that his connection therewith and his name were concealed for the purpose of screening his interest from the pursuit and reach of his creditors ; and that his interest in the concern was generally unknown, but was particularly unknown to J. W. Homan & Co., the drawees of the notes in suit.
This state of facts presents for investigation the following questions:
1st. Could the defendant legally bind herself as surety for the debts of Leo Babin ?
2d. Could the rights of the parties dealing with her as such, be affected by the fact of her husband’s concealed interest in the business of Lao Babin ?
1st. The general capacity of a married woman to contract, like all other rational beings of competent age, is restricted only by the necessity of her being authorized by her husband or by the court, and by the absolute prohibition to bind herself for the debts of husband or of the community. Hence it has been settled in our jurisprudence, and it can no longer be considered as an open question, that a married woman has the right, under proper authorization, to bind herself as surety for any other person except her husband. Farrel vs. Yoe et al., 2 An. 903; Roberts vs. Wilkinson, 5 An. 377; Wickliffe, Governor, vs. Dawson et al., 19 An. 48.
In the case last quoted the married woman was held bound as surety on an official bond signed by her conjointly with her husband.
We, therefore, conclude that Mrs. Bruff had full power to bind herself as surety for the debts of Leo Babin.
*626Her counsel in his brief argues that plaintiff cannot recover against her on the theory that she had bound herself as surety, because the petition contained no allegation to that effect.
This defect, if it be one, is cured by the direct averment of defendant, in charging that the notes had been received by J. W. Homan & Co., as a collateral security for the debts of Leo Babin. It is also worthy of notice that evidence in support of that theory was admitted without any objection on the part of defendant who, herself, introduced testimony in support of that very theory with a view to connect the indebtedness sought to be secured with her husband.
On the second question, we think that defendant’s husband, by concealing his interest in the commercial house of Leo Babin, having successfully defeated his creditors in their rights against his property, has justified innocent third parties in their dealings with the concern, to treat Mrs. Bruff as contracting to secure the exclusive individual debts of Leo Babin, and that she is now estopped from alleging that the debts which she intended to secure were those of her husband. To release her now from her contract of suretyship, on the ground of her husband’s interest in the house of Leo Babin, when such connection had been designedly concealed for the purpose of her husband’s fraudulent protection, would be to convert the laws enacted for the safeguards of married women into means of deluding and ensnaring innocent parties into legal pitfalls, and would inaugurate a system of legalized deception and fraud.
. There is no more force in the objection that plaintiff, as pledgee from Homan & Co., has no actionable interest in these notes.
It is now well settled that the pledgee has the right to sue on the pledged note, subject to the obligation of accounting to the pledgor for the surplus, if any, realized, after the satisfaction of the pledgee’s claim. Ducasse vs. McKenna, 28 An. 419; Dolhonde Succession, 21 An. 3; Blouin vs. Liquidators of Hart & Hébert, 30 An. 714; C. C. 3170.
Defendant’s grounds being all untenable, the judgment of the lower court is therefore correct, and is affirmed with costs.
Fenner, J., recuses himself, having been of counsel.